In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3941 
VLADIMIR COJOCARI & VERONICA MORARU, 
                                                          Petitioners, 

                                 v. 

JEFFERSON  B.  SESSIONS  III,  Attorney  General  of  the  United 
States, 
                                                      Respondent. 
                     ____________________ 
                      Petition for Review of an Order  
                  of the Board of Immigration Appeals. 
                    Nos. A088‐431‐779, A088‐431‐780. 
                     ____________________ 

        ARGUED MAY 17, 2017 — DECIDED JULY 11, 2017 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Vladimir  Cojocari,  a  citizen  of 
Moldova, seeks asylum, withholding of removal, and protec‐
tion under  the  United Nations Convention  Against  Torture. 
His wife Veronica Moraru is a derivative applicant for this re‐
lief.  The  immigration  judge  denied  the  application  and  or‐
2                                                      No. 16‐3941 

dered the couple removed, and the Board of Immigration Ap‐
peals dismissed their appeal. The couple has petitioned for re‐
view in this court under 8 U.S.C. § 1252. 
   We grant their petition. The Board’s decision rested on the 
immigration  judge’s  adverse  credibility  finding.  Judicial  re‐
view of credibility determinations is deferential, and review‐
ing courts rarely overturn credibility findings by agency ad‐
judicators. Such findings are not beyond judicial review, how‐
ever. This is one of those relatively unusual cases where the 
agency’s credibility finding is arbitrary and capricious. As we 
detail below, the immigration judge made mountains out of 
molehills,  fashioned  inconsistencies  from  whole  cloth,  and 
held  Cojocari’s  efforts  to  obtain  corroborating  documents 
against him. We remand for a fresh assessment of Cojocari’s 
credibility, preferably by a different immigration judge. 
I.  Factual and Procedural Background 
     A.  Cojocari’s Experience with Political Persecution 
   Vladimir  Cojocari  and  Veronica  Moraru  are  citizens  of 
Moldova,  a  former  Soviet  republic  that  was  under  Com‐
munist control as recently as 2009. According to the U.S. De‐
partment of State, corruption is rampant in Moldova, and tor‐
ture by police and prison officials has been widely reported. 
   Cojocari’s political troubles began in 2007 while he was a 
student  at  the  Academy  of  Economic  Studies  in  Chişinău, 
Moldova’s capital city. Cojocari became involved with the Ali‐
anță  Moldova  Noastră  (AMN),  which  is  translated  as  “Our 
Moldova Alliance.” AMN was a liberal democratic group that 
opposed  government  corruption  and  backed  the  mayoral 
campaign of a reform candidate. 
No. 16‐3941                                                         3 

    Cojocari claims that Moldovan police and other unknown 
parties  persecuted  him  because  of  his  political  activism.  He 
says that he was arrested and beaten on several occasions be‐
tween  June  2007,  around  the  time  of  the  Chişinău  mayoral 
election,  and  October  2009,  shortly  before  he  and  Veronica 
traveled to the United States. We describe these incidents be‐
low, drawing from the immigration judge’s decision as well as 
the  administrative  record.  The  judge  concluded  that  Co‐
jocari’s  testimony  was  not  credible  overall,  with  specific  ex‐
ceptions. Nevertheless, the government has introduced no ev‐
idence actually rebutting Cojocari’s claims concerning his per‐
secution.  Cojocari,  conversely,  has  introduced  substantial 
documentary  evidence—including  hospital  and  arrest  rec‐
ords—that corroborates his testimony about these incidents. 
    Cojocari says that he was first arrested on June 23, 2007. 
He testified that authorities transported him to the central po‐
lice station in Chişinău and interrogated him about his politi‐
cal  activities.  Police  also  ordered  him  to  sign  a  document 
agreeing to become a police informant and not to cooperate 
with opposition parties. He refused. Cojocari was held over‐
night  and  repeatedly  beaten.  The  following  day,  he  was  re‐
leased  from  custody  and  promptly  checked  himself  into  a 
hospital. According to hospital records that Cojocari submit‐
ted,  he  was  diagnosed  with  blunt,  closed‐chest  trauma  and 
contusions and abrasions, injuries consistent with his report 
of the beatings.  
    Cojocari was next arrested on September 28, 2007. He was 
again held overnight. He testified that on this occasion, he was 
not beaten but police threatened him and again pressured him 
to  sign  some  documents.  Again  he  refused.  Police  then 
4                                                      No. 16‐3941 

warned him that he “took the wrong decision” and that they 
would “see each other again in the near future.” 
    Over eighteen months passed without further incident. In 
early  April  2009,  Cojocari  joined  other  AMN  members  in  a 
protest  over  recent  parliamentary  elections.  The  protest 
started peacefully but quickly turned violent. Cojocari testi‐
fied that he did not participate in any violence. He was never‐
theless arrested and “sentenced” to a week of detention, dur‐
ing which time he said he was beaten again. Cojocari was re‐
leased  after  nine  days.  He  checked  himself  into  a  hospital. 
Medical  records  show  he  was  diagnosed  with  cerebral 
trauma,  a  concussion,  and  various  wounds  and  abrasions, 
again consistent with his report of beatings. Following this de‐
tention, Cojocari hired a lawyer and filed a complaint with the 
general prosecutor’s office in Chişinău. He also sought help at 
both AMN and Democratic Party headquarters, but nobody 
was  willing  to  help  him.  Cojocari  decided  to  lie  low  for  a 
while. He and his wife Veronica moved to her parents’ home 
in the riverside village of  Gura Galbenei, about  thirty  miles 
outside the capital city. 
    On August 28, 2009, Cojocari was detained yet again while 
leaving the Academy of Economic Studies back in Chişinău. 
(His  reasons  for  being  present  at  the  academy  that  day  are 
somewhat murky, as discussed below.) According to Cojocari, 
police  interrogated  him  and  a  detective  told  him  the  com‐
plaint he had filed with the prosecutor had “no value.” Co‐
jocari says he was beaten and held in a cell for three days with‐
out food or water. After he was released, Cojocari again went 
to the hospital, where records show he was diagnosed with a 
closed fracture in his arm and multiple bruises. Veronica was 
pregnant at the time. She met Cojocari at the hospital and told 
No. 16‐3941                                                          5 

him that government officials had visited their home and har‐
assed her. Veronica became so distressed as they spoke that 
she  became  physically  ill  and  ultimately  suffered  a  miscar‐
riage.  At  that  point,  Cojocari  and  Veronica  decided  to  flee 
Moldova. They applied  for  visas  so they  could travel to the 
United States. 
    A final incident occurred on October 25, 2009, shortly be‐
fore  the  couple  were  scheduled  to  depart  for  the  United 
States. Cojocari testified that he was “kidnapped” by a group 
of unknown assailants who told him that people who “ask for 
too much justice are viewed as unwelcome elements in Mol‐
dovan society.” The men beat Cojocari until he blacked out, 
then  left  him  bruised  and  battered  in  a  field.  Following  the 
attack,  Cojocari  received  medical  treatment  for  more  than  a 
week.  Despite  that  setback,  Cojocari  and  Veronica  departed 
Moldova as scheduled. They arrived in Chicago on Novem‐
ber 6, 2009. 
   B.  History of the Case 
    In May 2010, well in advance of the one‐year filing dead‐
line,  the  couple  applied  for  asylum  pursuant  to  8  U.S.C. 
§ 1158(b)(1)(A). They also requested withholding of removal 
under  8  U.S.C.  § 1231(b)(3)(A),  and  protection  under  the 
United Nations Convention Against Torture (“CAT”) as im‐
plemented through 8 C.F.R. §§ 1208.16 and 1208.18. 
    An asylum officer referred the couple’s case to an immi‐
gration judge. The government then began removal proceed‐
ings against the couple under 8 U.S.C. § 1227(a)(1)(B) for over‐
staying their visas. The couple conceded the charge of remov‐
ability  but  contended  that  Cojocari  was  eligible  for  asylum 
6                                                      No. 16‐3941 

and related relief because he would likely face political perse‐
cution and torture upon his return to Moldova. 
    Cojocari testified at a series of immigration court hearings 
held on November 26, 2013; September 23, 2014; and Novem‐
ber 5, 2014. He supported his testimony with extensive docu‐
mentation,  including  numerous  hospital  and  arrest  records 
and an AMN membership card (proof of his political activity, 
which the immigration judge credited). Cojocari also offered 
a report and testimony by Professor Igor Kotler, an historian 
whom  the  immigration  judge  recognized  as  an  expert  on 
country conditions in Moldova. 
    The  immigration  judge  denied  Cojocari’s  application  for 
asylum,  withholding  of  removal,  and  protection  under  the 
CAT, and she ordered Cojocari and Veronica removed to Mol‐
dova. In reaching her decision, the judge found that (1) Co‐
jocari’s testimony was not credible, and (2) he provided insuf‐
ficient corroborating evidence to “meet his burden of proof to 
show that the central aspects of his claim are true.” The Board 
of Immigration Appeals dismissed the couple’s appeal in a de‐
cision  generally  agreeing  with  the  immigration  judge’s  rea‐
soning. The couple then sought review in this court. 
II.  Analysis 
     A. Legal Framework 
        1.  The REAL ID Act 
    The Secretary of Homeland Security or the Attorney Gen‐
eral  may  grant  asylum  to  an  alien  who  qualifies  as  a  “refu‐
gee.” 8  U.S.C.  § 1158(b)(1)(A). Refugees are people who are 
unable or unwilling to return to their native countries because 
of “persecution or a well‐founded fear of persecution on ac‐
count of race, religion, nationality, membership in a particular 
No. 16‐3941                                                                 7 

social  group,”  or—as  relevant  here—“political  opinion.”  8 
U.S.C. § 1101(a)(42)(A).1 
    The burden of proof rests on the applicant to establish that 
he  or  she  is  a  qualifying  refugee.  §  1158(b)(1)(B)(i).  In  some 
cases, the applicant may carry the burden through testimony 
alone, but only if the immigration judge finds the testimony 
credible and persuasive. § 1158(b)(1)(B)(ii). 
     Under the REAL ID Act of 2005, Pub. L. No. 109‐13, 119 
Stat. 231, the immigration judge may base an adverse credi‐
bility finding on any inconsistencies or falsehoods in the ap‐
plicant’s testimony, without regard to whether such inconsist‐
encies or falsehoods go to the “heart of the applicant’s claim.” 
§ 1158(b)(1)(B)(iii). Even so, the judge must still “distinguish 
between inconsistencies … that are material and those that are 
not.” Krishnapillai v. Holder, 563 F.3d 606, 617 (7th Cir. 2009); 
see also Hassan v. Holder, 571 F.3d 631, 637 (7th Cir. 2009) (“Al‐
though the REAL ID Act requires a highly deferential review 
of  credibility  findings,  Immigration  Judges  may  not  rely  on 
inconsistencies that are completely trivial, or that result from 
a misunderstanding or mischaracterization of the applicant’s 
                                                 
      1 As noted above, in addition to applying for asylum Cojocari sought 

withholding of removal and protection under the CAT. The requirements 
for these forms of relief are more demanding than for asylum. For with‐
holding of removal, the applicant must show a clear probability of perse‐
cution. The CAT requires proof that the applicant would more likely than 
not face torture if deported. See Shmyhelskyy v. Gonzales, 477 F.3d 474, 481–
82 (7th Cir. 2007). The immigration judge relied primarily on her adverse 
credibility determination in rejecting each of Cojocari’s theories of relief, 
and the parties focus on that adverse determination in their briefing here. 
Because we are remanding this case to the agency for a fresh look at Co‐
jocari’s  credibility,  the  agency  should  consider  on  remand  whether  Co‐
jocari is entitled to relief under any of the three theories he has advanced. 
8                                                         No. 16‐3941 

testimony.”) (citations omitted); accord, Ferreira v. Lynch, 831 
F.3d 803, 811 (7th Cir. 2016); Chun Sui Yuan v. Lynch, 827 F.3d 
648, 653 (7th Cir. 2016); Tawuo v. Lynch, 799 F.3d 725, 727 (7th 
Cir. 2015). “We … have reversed when the discrepancies were 
minor, when they concerned irrelevant details in light of the 
alien’s broader claim of persecution,  or when the [immigra‐
tion judge] failed to consider the alien’s reasonable explana‐
tions offered for a discrepancy … .” Tarraf v. Gonzales, 495 F.3d 
525, 532 (7th Cir. 2007) (citations omitted) (evaluating petition 
under pre–REAL ID framework). 
    Pursuant to the REAL ID Act, the immigration judge may 
require the applicant to submit corroborative evidence even if 
the  judge  finds  the  applicant  credible.  Silais  v.  Sessions,  855 
F.3d 736, 745 (7th Cir. 2017); Rapheal v. Mukasey, 533 F.3d 521, 
527 (7th Cir. 2008). The applicant must provide supporting ev‐
idence upon request “unless the applicant does not have the 
evidence  and  cannot  reasonably  obtain  the  evidence.” 
§ 1158(b)(1)(B)(ii);  cf.  Mitondo  v.  Mukasey,  523  F.3d  784,  789 
(7th  Cir.  2008)  (“When  documentary  proof  one  way  or  the 
other is unavailable, the agency must use the details of an al‐
ien’s story to make an evaluation of its truth.”). 
        2.  Standard and Scope of Review 
    Where the Board of Immigration Appeals agrees with the 
immigration  judge’s  decision  but  supplements  that  decision 
with its own analysis, as it did here, we review both the un‐
derlying decision and the Board’s additional reasoning. San‐
tashbekov  v.  Lynch,  834  F.3d  836,  839  (7th  Cir.  2016);  Darin‐
chuluun v. Lynch, 804 F.3d 1208, 1214 (7th Cir. 2015); Yi Xian 
Chen  v.  Holder,  705  F.3d  624,  628  (7th  Cir.  2013);  Abraham  v. 
No. 16‐3941                                                                  9 

Holder,  647  F.3d  626,  632  (7th  Cir.  2011);  Milanouic  v.  Holder, 
591 F.3d 566, 570 (7th Cir. 2010).2 
    We review findings of fact, including credibility determi‐
nations, deferentially, upholding them “so long as they have 
the support of substantial evidence.” Krishnapillai, 563 F.3d at 
609,  615  (denying  review).  “Under  the  substantial  evidence 
test,  we  must  uphold  the  [immigration  judge’s]  findings  if 
they are supported by reasonable, substantial, and probative 
evidence on the record considered as a whole.” Abraham, 647 
F.3d  at  628,  632  (dismissing  in  part  and  denying  review  in 
part); accord, Silais, 855 F.3d at 738, 742 (denying review). 



                                                 
      2 Citing Garrovillas v. INS, 156 F.3d 1010 (9th Cir. 1998), Cojocari sug‐

gests that where the Board conducts a de novo review, our review is limited 
to the Board’s decision “except to the extent that the Immigration Judge’s 
opinion is expressly adopted.” Here, the Board did not expressly adopt 
the immigration judge’s entire opinion (though it did expressly adopt the 
reasoning  supporting  her  conclusion  that  Cojocari’s  documentary  evi‐
dence was insufficient). However, the Board also did not conduct a de novo 
review of the record. Instead, the Board reviewed the immigration judge’s 
findings for clear error, approved her adverse credibility determination, 
and then highlighted several aspects of her decision that supported her 
determination. At the same time, the Board also acknowledged in a foot‐
note two findings that did not support the judge’s credibility determina‐
tion. Under these circumstances, it is proper for us to consider not only 
those aspects of the immigration judge’s decision that the Board chose to 
emphasize but also those findings that the Board implicitly endorsed. Cf. 
Mei Dan Liu v. Ashcroft, 380 F.3d 307, 311–12 (7th Cir. 2004) (reviewing the 
Board’s decision alone where the decision rested on grounds alternative 
to those on which the immigration judge relied and where the Board “con‐
ducted its own analysis of the evidence and declined to adopt, affirm, or 
even address the adverse credibility determination that was the basis of 
the [immigration judge’s] opinion”). 
10                                                     No. 16‐3941 

    Even  so,  “an  adverse  credibility  finding  must  be  sup‐
ported  by  specific  and  cogent  reasons,  and  the  judge  must 
consider explanations offered for gaps and inconsistencies.” 
Santashbekov, 834 F.3d at 838–39 (denying review); see also Yan 
Lin v. Holder, 656 F.3d 605, 606, 608 (7th Cir. 2011) (granting 
review) (court must defer to agency’s adverse credibility find‐
ing if it is “supported by specific, cogent reasons that bear a 
legitimate nexus to the finding”) (citation omitted). 
    In  Kadia v. Gonzales, 501 F.3d 817, 821  (7th Cir. 2007), we 
granted  a  petition  for  review  where  the  immigration  judge 
“failed to distinguish between material lies, on the one hand, 
and  innocent  mistakes,  trivial  inconsistencies,  and  harmless 
exaggerations, on the other hand.” We observed that in a case 
in which the “basis for the evaluation of the witness’s credi‐
bility is set forth in detail by the trier of fact and has nothing 
to do with demeanor but consists instead of inconsistencies or 
falsehoods  in  the  witness’s  testimony,”  the  reviewing  court 
has “more than suspicion to work with in deciding whether 
the  determination  of  credibility  was  reasonable.”  Id.  at  819. 
We cited Dong Gao v. BIA, where the Second Circuit granted 
the petition and observed: 
       Although  the  substantial  evidence  standard 
       leaves  fact‐finding  to  the  agency,  “it  does  not 
       permit an appellate court to defer to unreasoned 
       rulings,  or  those  based  on  legal  error,  faulty 
       analysis, or misreadings of the record.” … Cred‐
       ibility determinations that are based on the [im‐
       migration judge’s] analysis of testimony, as op‐
       posed to demeanor, are granted less deference. 
482 F.3d 122, 127 (2d Cir. 2007) (citations omitted); see also id. 
(“Notably, when the outcome of an asylum application ‘rises 
No. 16‐3941                                                                    11 

and falls purely on an [immigration judge’s] credibility find‐
ing, courts have been particularly concerned that the decision‐
maker  carefully  detail  the  reasoning  leading  to  the  adverse 
finding.’”) (citation omitted).3 
     B.  Adverse Credibility Determination 
           1. Cojocari’s Testimony 
    The  immigration  judge  found  both  that  Cojocari’s  testi‐
mony was not credible and that he failed to provide sufficient 
documentary  evidence  to  corroborate  his  testimony.  The 
Board discerned “no error in the Immigration Judge’s adverse 
credibility finding” and agreed with the judge that the “doc‐
umentary evidence submitted by [Cojocari] was insufficient 
to rehabilitate his incredible testimony.” Yet of the various “in‐
consistencies”  cited  by  the  immigration  judge,  most  are  so 
trivial or benign that they cast no reasonable suspicion on the 
substance of Cojocari’s testimony. Others are not true incon‐
sistencies at all. 
   For instance, the immigration judge criticized Cojocari for 
mixing up a few dates. Cojocari testified that he was released 
from  the  hospital  following  his  June  2007  arrest  on  July  2, 
                                                 
      3  Both  Kadia  and  Dong  Gao  analyzed  asylum  claims  filed  before  the 

REAL ID Act took effect, but nothing about the Act abrogated the guid‐
ance we draw from them. On the contrary, Kadia observed that while the 
REAL ID Act (if it applied) would permit the immigration judge to “con‐
sider inaccuracies or falsehoods that do not go to the heart of the asylum 
applicant’s claim,” the judge can do so “only as part of his consideration 
of ‘the totality of the circumstances, and all relevant factors.’” 501 F.3d at 
822; see also Chun Sui Yuan, 827 F.3d at 653 (under REAL ID Act, agency 
“still must distinguish between inconsistencies that are material and those 
that are trivial,” and “reasonable explanations for discrepancies must be 
considered”). 
12                                                      No. 16‐3941 

2007.  However,  he  acknowledged  that  his  personal  declara‐
tion, which he submitted to immigration authorities at some 
point  after  he  filed  his  asylum  application  and  affidavit, 
stated incorrectly that he was released on July 7. He said he 
thought his attorney had “taken care of” the mistake. Regard‐
ing  his  medical  treatment  immediately  before  departing  for 
the  United  States,  Cojocari  testified  that  he  remained  in  the 
hospital  until  November  6,  2009,  a  date  consistent  with  the 
hospital  records that  he  provided.  Yet  after the government 
confronted  him  with  his  passport  showing  that  he  had  en‐
tered Ukraine one day earlier, Cojocari acknowledged that he 
must have left the hospital on November 5. 
     We have remanded immigration decisions that placed out‐
sized  importance  on  an  applicant’s  uncertainty  about  dates 
and times, the sorts of minor details that are most vulnerable 
to  the  vagaries  of  human  memory.  E.g.,  Ferreira,  831  F.3d  at 
811 (under REAL ID Act, remanding where adverse credibil‐
ity determination rested in part on trivial discrepancy in peti‐
tioner’s description about timing of assault); Tandia v. Gonza‐
les, 487 F.3d 1048, 1052–53 (7th Cir. 2007) (under pre–REAL ID 
framework, remanding where adverse credibility determina‐
tion  rested  on “insignificant details”  such as dates);  San  Kai 
Kwok v. Gonzales, 455 F.3d 766, 769–70 (7th Cir. 2006) (under 
pre–REAL ID framework, remanding where adverse credibil‐
ity determination rested on “minor discrepancies that are eas‐
ily explained” and on “speculation or conjecture”) (citations 
omitted). 
   Other  circuits  have  likewise  rejected  adverse  credibility 
determinations resting on trivial inconsistencies or mistakes 
about minor details such as dates. E.g., Marouf v. Lynch, 811 
No. 16‐3941                                                                  13 

F.3d 174, 185 (6th Cir. 2016) (“In the context of a largely con‐
sistent account of persecution, reference to an incorrect date 
is not sufficient basis for discrediting an applicant’s account. 
An  inability  to  accurately  recall  the  date  when  a  traumatic 
event  occurred  is  not  particularly  probative  of  a  witness’s 
credibility when alleging traumatic persecution, because such 
traumatic persecution itself may cause the witness difficulty 
in recalling details of the incident.”) (citations omitted); Ilunga 
v. Holder, 777 F.3d 199, 207 (4th Cir. 2015) (“The totality of the 
circumstances  standard  …  provides  an  [immigration  judge] 
with  ample  discretion  in  assessing  credibility.  It  does  not, 
however, permit a judge to ‘cherry pick’ facts or inconsisten‐
cies to support an adverse credibility finding that is unsup‐
ported by the record as a whole.”); Wenxing Su v. Holder, 570 
F. App’x 96, 99 (2d Cir. 2014) (remanding where immigration 
judge relied on, among other things “immaterial omissions” 
in  letter  from  petitioner’s  wife  and  criticized  petitioner  for 
failing to “specifically document or precisely remember one 
employer during a period of transitory work”); Ai Jun Zhi v. 
Holder, 751 F.3d 1088, 1092 (9th Cir. 2014) (remanding where 
immigration judge based adverse decision principally on “ut‐
terly trivial” discrepancy in dates) (citation omitted); Qiuyun 
Zheng v. Holder, 530 F. App’x 87, 88–89 (2d Cir. 2013) (remand‐
ing where immigration judge based adverse decision in part 
on  “one‐  and  two‐day  inconsistencies,”  which  petitioner 
“promptly corrected”).4 


                                                 
     4 Cf. Yaogang Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011) (denying 

petition but explaining that although the REAL ID Act “gives immigration 
judges  the  power  to  consider  any  inconsistency  in  evaluating  an  appli‐
cant’s credibility, the power to consider any inconsistency ‘is quite distinct 
from  the  issue  of  whether  the  inconsistencies  cited  support  an  adverse 
14                                                          No. 16‐3941 

    Cojocari’s  uncertainty  about  his  dates  of  hospital  dis‐
charge has little bearing on the reliability of his broader nar‐
rative.  There  seem  to  be  no  real  doubts  about  whether  Co‐
jocari actually received the treatment he described. 
    In a  similar vein, Cojocari initially testified  that  after  his 
April 2009 arrest and detention, he and his wife Veronica had 
stayed with his in‐laws in Gura Galbenei for about a month 
and  a  half.  The  immigration  judge  confronted  him  with  his 
affidavit  accompanying  his  asylum  application,  which  said 
that  he  lived  with  his  in‐laws  for  two  to  three  months.  Co‐
jocari acknowledged the discrepancy, then suggested he may 
have stayed with his in‐laws for about two and a half months. 
We do not see how Cojocari’s imperfect recall about the length 
of his stay in the Moldovan countryside—several years before 
his immigration hearings—is a reliable indicator of the truth‐
fulness of his testimony about persecution for his political ac‐
tivities. 
    The  immigration  judge  also  found  great  significance  in 
small variations in Cojocari’s descriptions of the abuse he suf‐
fered  at  the  hands  of  Moldovan  authorities.  Regarding  the 
first beating on June 23, 2007, Cojocari testified that a detec‐
tive’s assistant struck him with a baton. He had not mentioned 
this particular detail in his written statements. He did write, 
however, that a group of men beat him and other detainees 
with  batons,  and  a  medical  certificate  confirms  that  he  suf‐
fered “injuries caused by traumatic action with blunt objects.” 

                                                 
credibility determination.’ … As we have repeatedly held, ‘minor discrep‐
ancies in dates that … cannot be viewed as attempts by the applicant to 
enhance his claims of persecution have no bearing on credibility.’”) (cita‐
tions omitted). 
No. 16‐3941                                                          15 

Similarly, in describing his August 28, 2009 interrogation, Co‐
jocari testified that a detective struck his hand with a baton. 
In his written statements he indicated more generally that po‐
lice struck him with their fists, feet, and batons, without spec‐
ifying that his hand was struck with the baton. Once again, a 
medical  certificate  confirms  that  Cojocari  suffered  injuries 
consistent  with  a  beating:  a  closed  fracture  in  his  arm  and 
multiple bruises.  
    The  immigration  judge  was  greatly  troubled  by  the 
slightly greater specificity in Cojocari’s live testimony. Yet it is 
perfectly ordinary that an asylum applicant, like virtually any 
other witness, will summarize his experience in writing and 
provide additional detail in face‐to‐face testimony in a hear‐
ing stage. The judge’s approach to this case would require ap‐
plicants to make sure that each written account of their per‐
sonal histories is exhaustive, on pain of being disbelieved and 
returned to their home countries of persecution. 
    We doubt that busy immigration officials charged with re‐
viewing  asylum  applications  and  attachments  would  wel‐
come such an onerous rule, and we decline to endorse it. See 
Chun Sui Yuan, 827 F.3d at 654–55 (remanding where adverse 
credibility determination rested in part on slight inconsisten‐
cies between petitioner’s statements and medical report that 
could have been explained by the impact of petitioner’s inju‐
ries,  his  lack  of  sophistication,  or  translation  errors)  (“That 
greater detail is provided in live testimony than was included 
in an asylum application is not a reason to reject a petitioner’s 
testimony  as  not  credible.”);  see  also  Tarraf,  495  F.3d  at  532 
(“We … have noted that the failure to mention, in an asylum 
16                                                           No. 16‐3941 

application, certain details that later appear in live testimony 
does not render an alien’s testimony per se incredible.”).5 
    The  immigration  judge  also  cited  an  apparent  incon‐
sistency between two translated medical certificates relating 
to  Cojocari’s  October  2009  treatment.  A  certificate  that  Co‐
jocari submitted with his asylum application said that he suf‐
fered a dislocated right shoulder and bruises on his right arm. 
Another  certificate  said  that  Cojocari  suffered  a  closed frac‐
ture of the “radial bone” in his right arm along with “multiple 
hematomas” (i.e., bruises). 
    The difference between these descriptions seems too slen‐
der a reed on which to rest an adverse credibility finding. For 
all we know, the discrepancy may be attributable to transla‐
tion  errors.  The  two  certificates  were  translated  from  hand‐
written physicians’ records by different translators at differ‐
ent  times.  Cojocari  certainly  cannot  be  faulted  for  any  mis‐
takes in translation. See Kueviakoe v. U.S. Attorney General, 567 
F.3d 1301, 1305 (11th Cir. 2009) (rejecting as “wholly immate‐
rial” a discrepancy between petitioner’s live testimony about 
a “car” and his written statement about a “truck,” where pe‐
titioner’s words were translated, “suggesting that he was not 
the one making the word choice”). Moreover, a third certifi‐
cate—prepared  by  the  same  translator  who  had  noted  Co‐
jocari’s  closed  fracture—said  that  he  suffered  a  dislocated 
right shoulder in October 2009. During his hearings, Cojocari 
repeatedly  testified  that  he  suffered  a  shoulder  injury,  and 
                                                 
      5 To support its decision dismissing Cojocari’s appeal, the Board spe‐

cifically noted that Cojocari did not include in his written statements the 
fact that he was struck on the hand with a baton during his August 2009 
interrogation. We do not understand the agency’s preoccupation with this 
detail. 
No. 16‐3941                                                        17 

neither the judge nor the government confronted him about 
the possible inconsistency between two of the medical certifi‐
cates. There is no reason to believe that Cojocari fabricated ei‐
ther  of  these  documents.  The  immigration  judge  made  no 
finding that the medical certificates were falsified in any way. 
   The perceived discrepancies we have just summarized are 
not adequate to support the agency’s adverse credibility find‐
ing.  However,  two  aspects  of  Cojocari’s case  (both  of which 
the Board cited) give us pause. 
    First, Cojocari has offered some shifting explanations con‐
cerning his enrollment at the Academy of Economic Studies. 
In his asylum application, he said that he attended the acad‐
emy through May 2009. In his declaration, he wrote that he 
was arrested on August 28, 2009 while “coming home from 
school.”  At  his  initial  hearing,  Cojocari  testified  (consistent 
with his declaration) that he had “just finished [his] classes at 
the academy” on August 28 when he was arrested. Later in 
the hearing, however, he said that he had last attended classes 
in February 2009, that his reference to May in the application 
was a mistake, and that he had dropped by the academy in 
August  to  collect  a  document  showing  that  he  was  on  aca‐
demic  leave.  That  seems  straightforward  enough—except 
that  the  document,  which  Cojocari  offered  into  evidence,  is 
dated October 16, 2009. When the judge confronted Cojocari 
about the inconsistent dates, he had “no explanation for this.” 
    In his second hearing, with the help of new counsel, Co‐
jocari offered an explanation: (1) he last studied at the acad‐
emy in February; (2) he went on academic leave in May; (3) he 
requested a certificate in August and was given a receipt for 
18                                                      No. 16‐3941 

his request; and (4) he finally obtained the certificate in Octo‐
ber. Perhaps so, but the immigration judge could reasonably 
have viewed this evolving narrative with some suspicion. 
    Second, Cojocari has offered inconsistent accounts of his 
October 25, 2009 beating and medical treatment. In his affida‐
vit accompanying his asylum application, Cojocari wrote that 
he returned home the day after his beating “with the help of 
[his] friends” and that he received medical care at home for 
ten days. In his declaration and during his first hearing, how‐
ever,  Cojocari  said  that  it  was  his  father‐in‐law  who  picked 
him  up the morning of  October 26. He  also testified during 
his  first  hearing  that  he  received  inpatient  treatment  at  the 
hospital. He had “no explanation” for his statement in his af‐
fidavit that he received treatment at home. But by his second 
hearing, Cojocari’s story seemed to shift again, as he testified 
that he visited the hospital “every day that [he] was staying 
home.” 
    A reasonable factfinder could perhaps conclude that Co‐
jocari’s  varying  accounts  of  his  university  enrollment  status 
and his October 2009 medical care weigh against the credibil‐
ity of his testimony about his persecution. A reasonable fact‐
finder  could  also  conclude  that  these  discrepancies  are  not 
material indications about the reliability of his overall account 
of persecution for his political activity, which is the critical is‐
sue in his asylum application. There seems to be no dispute 
that, whatever Cojocari’s reasons for visiting the academy on 
August 28, 2009, he was arrested there on that date. There is 
certainly no dispute that, whoever came to Cojocari’s aid after 
his October 2009 beating, someone retrieved him and helped 
him secure medical attention. See Chun Sui Yuan, 827 F.3d at 
654 (where petitioner stated in personal statement that police 
No. 16‐3941                                                      19 

took him to hospital but later testified that he traveled by am‐
bulance, there was no “significant inconsistency” as there was 
“no  disagreement  by  the  government  that  [petitioner]  was 
transported to the hospital by someone”). Nor, as discussed be‐
low, does there seem to be any reason to believe the hospital 
records concerning Cojocari’s injuries and treatment were fab‐
ricated. 
    Even if the varying accounts of Cojocari’s enrollment sta‐
tus and October 2009 medical care might have allowed a rea‐
sonable factfinder to discredit his detailed account of political 
persecution over a period of more than two years, we cannot 
deny relief on that theory. The actual credibility decision by 
the immigration judge emphasized many other trivial matters 
that do not have a plausible bearing on Cojocari’s credibility. 
We have no confidence that the judge would have reached the 
same adverse decision if she had focused on the one or two 
details that might actually matter. 
    Even  with  the  deference  we  owe  to  credibility  findings, 
both  before  and  after  passage  of  the  REAL  ID  Act  we  have 
remanded in cases where the immigration judge focused on 
trivial  discrepancies  or  made  other  errors  that  called  the 
judge’s  overall  analysis  into  question,  and  we  have  done  so 
even if the record contained some facts that might have sup‐
ported  an  adverse  credibility  determination.  See,  e.g., 
Hongting Liu v. Lynch, 788 F.3d 737, 742 (7th Cir. 2015) (where 
substantial evidence did not support four of judge’s five rea‐
sons for discounting petitioner’s testimony, petitioner’s incon‐
sistent statements about timing of visa and passport applica‐
tions were “not independently sufficient to support a general 
finding of incredibility”); Kadia, 501 F.3d at 821 (where various 
20                                                         No. 16‐3941 

inconsistencies  could  have  led  judge  to  conclude  that  peti‐
tioner lied, remand was still necessary because “judge made 
a number of mistakes, uncorrected by the Board,” and review‐
ing court could not be confident that “had he not made those 
mistakes he still would have disbelieved the petitioner”); Ad‐
ekpe  v.  Gonzales,  480  F.3d  525,  531–32  (7th  Cir.  2007)  (where 
majority of discrepancies on which judge relied were imma‐
terial  but  two  discrepancies  were  arguably  important,  re‐
mand was still necessary because adverse credibility determi‐
nation “relied in such large part on unimportant and explica‐
ble discrepancies”); Georgis v. Ashcroft, 328 F.3d 962, 970 (7th 
Cir. 2003) (where five reasons underlying adverse credibility 
determination  were  either  unsupported  or  based  on  incom‐
plete or improperly excluded evidence, reviewing court did 
not “defer to [judge’s] credibility determination on … remain‐
ing sixth ground alone”). 
   As in other administrative law regimes like Social Security 
disability decisions, where the administrative law judge must 
build a “logical bridge from evidence to conclusion,” Brown v. 
Colvin, 845 F.3d 247, 251 (7th Cir. 2016) (citation omitted), an 
immigration judge must base a credibility finding on “cogent 
reasons  bearing  a  legitimate  nexus  to  the  finding,”  Giday  v. 
Gonzales,  434  F.3d  543,  553  (7th  Cir.  2006).  The  judge  in  this 
case did not base her decision on cogent reasons, so we cannot 
uphold her credibility determination. 
        2.  Corroborating Evidence 
    Under the REAL ID Act, the immigration judge was enti‐
tled to request corroborating evidence from Cojocari even if 
she found him otherwise credible. 8 U.S.C. § 1158(b)(1)(B)(ii); 
Silais, 855 F.3d at 745. As noted, Cojocari supplied substantial 
supporting  evidence,  including  medical  certificates,  arrest 
No. 16‐3941                                                   21 

records, letters from his attorney and family members, and an 
AMN  membership  card.  The  judge  concluded  that  Cojocari 
“did not provide sufficient reliable evidence to meet his bur‐
den of proof to show that the central aspects of his claim are 
true.” The Board agreed with the immigration judge, “for the 
reasons stated in her decision, that the documentary evidence 
… was insufficient to rehabilitate [Cojocari’s] incredible testi‐
mony.”  We  conclude,  however,  that  the  judge’s  refusal  to 
credit this documentary evidence was based on arbitrary and 
capricious reasoning. 
    The judge first criticized Cojocari for submitting medical 
documentation  “specifically  in  order  to  bolster  his  asylum 
claim.” We do not understand this criticism. When he first ap‐
plied for asylum, Cojocari had submitted a medical certificate 
detailing his October 2009 injuries. In advance of his first mer‐
its hearing in November 2013, he submitted additional certif‐
icates pertaining to his treatment following his June 2007 ar‐
rest and his 2009 arrests and abduction. 
     Cojocari, who submitted his initial asylum application pro 
se, testified that he had been concerned about filing a timely 
claim. He had asked his mother to forward him whatever doc‐
uments  she could readily  obtain. Later, after he understood 
more fully the “needs of proof and documentation,” Cojocari 
asked  his  mother  to  track  down  and  send  along  additional 
records.  Following  his  first  hearing—when,  as  discussed 
above,  the  government  cross‐examined  him  about  his  No‐
vember  2009  hospital  discharge  date—Cojocari  obtained  an 
additional record that said he was “under ambulatory treat‐
ment” until November 6, 2009 but had his last consultation on 
November 5, 2009. According to Cojocari’s passport, he and 
Veronica  departed  Moldova  (by  bus)  on  November  5  for 
22                                                          No. 16‐3941 

Ukraine, and then flew from Ukraine to the United States on 
November 6. 
    We do not see why Cojocari should be penalized for com‐
plying with his burden under the REAL ID Act to provide cor‐
roborating evidence. Nor do we see any reason to distrust the 
documents that he submitted at various points while his case 
was pending. Though the government speculated at oral ar‐
gument that Cojocari’s medical records (and, for that matter, 
his arrest records) may have been fabricated, the immigration 
judge made no such finding. There is no specific evidence in 
the record to support any such finding. The government had 
questioned  Cojocari’s  country  expert,  Professor  Igor  Kotler, 
about the ease of obtaining fake medical documents in Mol‐
dova, but Professor Kotler could not answer that question di‐
rectly,  and  the  government  made  no  further  attempt  to  dis‐
prove or even challenge the authenticity of the documents. In 
fact, when Cojocari’s attorney offered to submit the original 
medical certificates (with envelopes) for the government’s re‐
view, government counsel remarked, “I’m not a document ex‐
pert.”6 
    Next, the judge wrote that Cojocari’s arrest records “are of 
reduced evidentiary value because they are contradicted by 
[his] testimony.” Again, we do not understand this criticism. 

                                                 
      6 Though the immigration judge did not question the authenticity of 

the medical certificates Cojocari submitted, she said she was “perplexed” 
that Cojocari neglected to supplement those certificates with a copy of his 
personal medical book. The judge did not explain why the medical book 
(which apparently summarizes Cojocari’s entire medical history and con‐
tains doctors’ notes handwritten in Romanian script) was any better evi‐
dence, or more useful for present purposes, than the certificates that Co‐
jocari produced. This subject may be explored on remand. 
No. 16‐3941                                                      23 

The arrest records confirm that Cojocari was detained in June 
2007 and in April and August 2009, just as he testified. The 
records say that Cojocari was arrested not because of his po‐
litical activities but because he committed such infractions as 
“insubordination  to  legal  requests  of  a  police  officer”  and 
striking a police officer during protests.  Those conflicts offer 
little basis for disbelieving Cojocari. If he was in fact arrested 
for lawful reasons unrelated to his political opinion, such ar‐
rests would not support his application for asylum, of course. 
But the immigration judge did not explain whether she chose 
to credit the official accounts of Cojocari’s police encounters 
over his description of those events, nor, if she did, the reason 
for her distrust of Cojocari’s description. 
    It should come as no surprise that a police force known for 
corruption and abuse might not have described accurately the 
circumstances of a dissident’s arrests and detentions. If the of‐
ficial records of police states are to be treated as gospel, we 
doubt many  bona  fide political  asylum seekers could prove 
their claims. See Zhen Nan Lin v. U.S. Dep’t of Justice, 459 F.3d 
255, 269–70 (2d Cir. 2006) (treating Chinese consular report as 
“highly  unreliable  and  therefore  insufficient  to  satisfy  the 
substantial evidence requirement” because report was “based 
on the opinions of Chinese government officials who appear 
to have powerful incentives to be less than candid on the sub‐
ject of their government’s persecution of political dissidents”). 
    Finally,  the  immigration  judge  wrote  that  two  letters  by 
Cojocari’s  Moldovan  attorney,  which  (the  judge  acknow‐
ledged) “concern the mistreatment [Cojocari] suffered during 
his  April  2009  detention  and  do  not  contradict  [his]  testi‐
mony,” are nevertheless insufficient supporting evidence be‐
24                                                        No. 16‐3941 

cause (1) the letters are dated as of October 2013 and (2) Co‐
jocari did not supplement the letters with a copy of the com‐
plaint that his attorney filed with the general prosecutor’s of‐
fice. We see no reason to discount the attorney’s letters simply 
because they were written for purposes of the hearing in the 
United States and not back at the time of the events described. 
And  while  a  copy  of  Cojocari’s  complaint  might  have  been 
useful, we have cautioned immigration judges to use the cor‐
roboration  requirement  reasonably  and  to  refrain  from 
“‘could have–should have’ speculation about what evidence 
the  applicant  could  have  brought  in  a  text‐book  environ‐
ment.”  Balogun  v.  Ashcroft,  374  F.3d  492,  502  (7th  Cir.  2004). 
The attorney’s letters reinforce Cojocari’s claims. The attorney 
wrote that police “clearly abused their authority” and that an 
“actual attempt to cover‐up the case of mistreatment of Vla‐
dimir Cojocari by police authorities occurred.” 
    The immigration judge discounted Cojocari’s supporting 
documentation for arbitrary reasons not based on substantial 
evidence. The agency on remand should take a fresh look at 
this documentation, in addition to Cojocari’s testimony. We do 
not conclude now that the documentary evidence compels a 
decision in Cojocari’s favor. But the agency  should consider 
the evidence fairly, without resorting to “could have–should 
have” speculation.” Id. 
        3.  Kotler’s Testimony and Country Reports 
    In  addition  to  testifying  about  his  personal  experience 
with political persecution and supporting that testimony with 
documentary evidence, Cojocari offered the expert report and 
testimony of Professor Igor Kotler, an historian and visiting 
scholar at Rutgers University. Professor Kotler described Mol‐
dova’s political system as unstable. He noted that Cojocari’s 
No. 16‐3941                                                      25 

political  party,  AMN,  the  “last  source  of  true  democracy,” 
ceased to exist as of April 2011. Although the country is not 
currently under Communist rule, Kotler wrote that “superfi‐
cial changes” in government have had “practically no effect 
on the human rights situation.” He added that corruption is 
“rampant” and has “deeply penetrated all spheres of the Mol‐
dova[n] society.” 
     According  to  Kotler’s  report,  Cojocari  would  likely  face 
“persecution, including physical abuse, intimidation and ar‐
bitrary detention, on the account of his political opinion, if re‐
turned to Moldova.” Kotler reiterated the point in his hearing 
testimony, predicting that Moldovan authorities would likely 
arrest and torture Cojocari because he is a “democratic per‐
son” who has lived in the United States. The government in‐
troduced no expert to rebut Kotler’s testimony and offered lit‐
tle in the way of cross‐examination. 
    The  immigration  judge  recognized  Kotler  as  an  “expert 
witness on country conditions in Moldova,” and she observed 
that “Kotler’s opinion that the Moldovan government would 
torture  [Cojocari]  if  he  returned  to  Moldova  is  not  purely 
speculative.”  Nevertheless,  the  judge  concluded  that  while 
“Kotler’s  testimony  was  reliable,  the  documentary  evidence 
does  not  support  his  assertions.”  By  “documentary  evi‐
dence,”  the  judge  was  referring  to  the  U.S.  Department  of 
State “Country Reports on Human Rights Practices” for 2012 
and 2013. 
   As  the  judge  acknowledged,  however,  those  country  re‐
ports warn of police brutality and “[i]mpunity for torture and 
inhuman or degrading treatment.” Both reports describe gov‐
ernment  corruption  as  the  “most  significant  human  rights 
problem in the country.” The 2012 report cites police torture 
26                                                     No. 16‐3941 

and mistreatment of detainees as a ”second major area of con‐
cern,” while the 2013 report states that police abuse remains a 
“serious  problem”  and  that  implementation  of  anti‐torture 
measures has been “inconsistent.” Both reports highlight the 
government’s failure to hold officials accountable for abuses 
committed  during  the  April  2009  crackdown  on  political 
demonstrations—the  very  crackdown  that  resulted  in  Co‐
jocari’s nine‐day detention and subsequent flight to Gura Gal‐
benei. 
    The  immigration  judge  brushed  aside  these  stark  warn‐
ings in the country reports. She concluded that there was “no 
evidence  in  the  record  …  that  persons  similarly  situated  to 
[Cojocari]  will  likely  be  tortured  upon  return  to  Moldova.” 
But  there  was  such  evidence:  Kotler’s  testimony  and  expert 
report, which the government failed to rebut and which the 
judge credited as reliable. The judge gave short shrift to this 
unrebutted evidence but offered no plausible explanation for 
doing so. On remand, the agency should take a close look at 
the record concerning the social and political situation in Mol‐
dova as it relates to Cojocari’s claims. To that end, the agency 
should consider reopening the record to take account of more 
current  data,  such  as  the  State  Department’s  2016  report 
(which,  like  the  earlier  reports,  cites  widespread  corruption 
and allegations of torture and mistreatment by police as sig‐
nificant problems in the country). 
III. Conclusion 
     We do not often see a timely asylum case where the appli‐
cant is a citizen of a country infamous for corruption and po‐
litical oppression and presents a broadly consistent narrative 
and substantial corroboration. Yet Cojocari has done just that. 
No. 16‐3941                                                             27 

Granted, his testimony includes a handful of minor discrep‐
ancies, and a couple of these—notably the timeline involving 
his university enrollment and the details of his October 2009 
hospitalization—might  have  supported  a  plausible  adverse 
credibility finding. But most of the discrepancies on which the 
immigration judge relied are so trivial or illusory that we have 
no confidence in her analysis or in the Board’s decision resting 
on that analysis. 
    Cojocari is entitled to a fresh look at his prior testimony 
and the evidence he supplied in support of his application for 
asylum,  withholding  of  removal,  and  protection  under  the 
CAT. We therefore grant the petition for review. We urge the 
Board to assign this case to a different immigration judge for 
the remand proceedings. That is the best way to ensure that 
Cojocari  gets  the  fair  shake  he  deserves.  E.g.,  Castilho  de 
Oliveira v. Holder, 564 F.3d 892, 900 (7th Cir. 2009); Tadesse v. 
Gonzales, 492 F.3d 905, 912 (7th Cir. 2007); Bace v. Ashcroft, 352 
F.3d  1133,  1141  (7th  Cir.  2003);  cf.  Cir.  R.  36  (7th  Cir.  2016) 
(cases remanded for new trial are presumptively assigned to 
a different district judge). 
    On remand, the immigration judge should allow counsel 
for both sides to supplement the record if there is additional 
evidence (such as Cojocari’s medical book or an updated re‐
port on the political landscape in Moldova) that would assist 
the judge in assessing the risk of persecution or torture that 
Cojocari would face if deported. 
   The petition for review is GRANTED, the decision of the 
Board of Immigration Appeals is VACATED, and the case is 
REMANDED to the Board for further proceedings consistent 
with this opinion.